DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 05/26/2022 has been entered and acknowledged by the Examiner.
In the instant application, claims 1-20 have been considered and examined.  No claim(s) has/have been canceled.  

Election/Restrictions
The examiner has withdrawn the restriction requirement of 04/14/2022

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwig et al. (US Pub. 20190271449) in view of Kubota (US Pub. 2008/0191603).
Regarding claim 1, Helwig discloses a device (Fig. 5; 204 lamp assembly) to reduce moisture in a lighting fixture (202 housing) comprising: a. a desiccant material (502 desiccant) in a carrier body (402 body); and b. one or more parts (310 vent tube) to affix the carrier body (402) with desiccant material (502) relative to a portion of the lighting fixture (202) in an internal space (see Fig. 5; 208 cavity) of the lighting fixture except for a desiccant material embedded in a carrier body; embedded desiccant material.
Kubota teaches a desiccant material (0074) embedded in a carrier body (0074; 110 substrate); embedded desiccant material (0074).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use embedding as taught by Kubota for the desiccant material holding as disclosed by Helwig to utilize simple substitution of one configuration for holding desiccant material for another to obtain predictable results. 

As to claim 6, Helwig discloses in combination with a lighting fixture wherein the lighting fixture contains a plurality of LEDs (0030 302/312 have at least one be a plurality of LEDs.) on one or more LED boards (304/314 circuit boards). 

 As to claim 7, Helwig discloses wherein the desiccant material (502) is non- corrosive (0042 silica gel is non-corrosive) with respect to LEDs (302/312) or LED boards (304/314).  

As to claim 10, Helwig discloses the desiccant material is selected (502), at least in part, on capacity to absorb an amount of moisture over an operating lifespan of the lighting fixture (This limitation is relative so it is met.  Capacity could be any capacity and lifespan could be any lifespan. Limitation “at least in part, on capacity to absorb an amount of moisture over an operating lifespan of the lighting fixture” has been considered but not given any patentable weight.  ''Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'' In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).) .

Claim(s) 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwig and Kubota as applied to claim 6 above, and further in view of Raleigh et al. (WO2013152286A1).
Regarding claim 8, Helwig discloses the invention as disclosed above except for .
Raleigh teaches further comprising one or more light directing (Fig. 5; 32 primary lens) or redirecting devices associated with the plurality of LEDs (31 LED arrays).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light directing devices as taught by Raleigh for light directing of the plurality of LEDs as disclosed by Helwig as modified by Kubota to utilize a lens structure for optically operating on the light of the LED array (Fig. 5) to direct/redirect.

As to claim 9, Helwig discloses wherein the desiccant material is selected, at least in part, on an amount of moisture contained in or absorbed by the one or more light directing or redirecting devices (relative language; Helwig reads on the claim.) (Limitation “the desiccant material is selected, at least in part, on an amount of moisture contained in or absorbed by the one or more light directing or redirecting devices” has been considered but not given any patentable weight.  ''Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'' In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).).  

Regarding claim 11, Helwig discloses the invention as disclosed above except for wherein the light directing device comprises a secondary lens.
Raleigh teaches wherein the light directing device comprises a secondary lens (Fig. 5; 41 secondary lenses).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use secondary lenses as taught by Raleigh for light operating on the LEDs as disclosed by Helwig to utilize an optical element to further operate on the light emanating from the primary lens (Fig. 5).
	
	

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 2 is allowable because limitations the device wherein the one or more parts comprise: a. a first structure affixed to the portion of the lighting fixture; and b. a second structure adapted to resiliently restrain the carrier body with embedded desiccant material are not disclosed. 
The closest prior art are Helwig et al. (US Pub. 2019/0271449) and DeGuiseppi et al. (US Pub. 2006/0150817:”DeGuiseppi1”). While Helwig discloses a. a first structure (410 vent) affixed to the lighting fixture (202);   and DeGuiseppi1 discloses a. a first structure (24 fusion bonded ends) affixed to the portion (directly or indirectly affixed) of the lighting fixture (20). Neither DeGuiseppi1 nor DeGuiseppi2 disclose or suggest in summary wherein the one or more parts comprise: a. a first structure affixed to the portion of the lighting fixture; and b. a second structure adapted to resiliently restrain the carrier body with embedded desiccant material.
Claim 12 is allowable because limitations a method of reducing moisture in an internal space of a lighting fixture comprising: b. determining a size and shape of flexible carrier body with embedded desiccant having a capacity to absorb the amount of moisture over the predetermined time period; and c. installing the flexible carrier body with embedded desiccant in a structure affixed to a portion of the lighting fixture in the internal space of the lighting fixture such that the flexible carrier body with embedded desiccant is positioned in situ relative to a feature of the lighting fixture are not disclosed. 
The closest prior art are DeGuiseppi1 et al. (US Pub. 2006/0150817) and DeGuiseppi et al. (US Pub. 2002/0170437:”DeGuiseppi2”). While DeGuiseppi1 discloses a method of reducing moisture in an internal space of a lighting fixture comprising: a. determining an amount of moisture to be reduced in the lighting fixture over a predetermined time period (0024);  and DeGuiseppi2 discloses a method of reducing moisture in an internal space of a lighting fixture comprising: a. determining an amount of moisture to be reduced in the lighting fixture over a predetermined time period (0070). Neither DeGuiseppi1 nor DeGuiseppi2 disclose or suggest in summary b. determining a size and shape of flexible carrier body with embedded desiccant having a capacity to absorb the amount of moisture over the predetermined time period; and c. installing the flexible carrier body with embedded desiccant in a structure affixed to a portion of the lighting fixture in the internal space of the lighting fixture such that the flexible carrier body with embedded desiccant is positioned in situ relative to a feature of the lighting fixture.
Claim 16 is allowable because limitations a lighting fixture comprising: b. a body with an internal space extending from the substrate to an opening; c. a glass face mounted at the opening to the body and having an interior side exposed to the internal space of the body; and d. a carrier embedded with a desiccant positioned in the internal space at one or more of a perimeter of the glass face or the light sources effectively outside light output from the light sources e. so that the desiccant position is effective to deter or remove condensation of moisture on the interior side of the glass face are not disclosed. 
The closest prior art are Helwig et al. (US Pub. 2019/0271449) and DeGuiseppi1 et al. (US Pub. 2006/0150817). While Helweg discloses a lighting fixture comprising: a. one or more light sources (Figs. 3-5; 302 LED light emitting device; 0030) mounted to a substrate (304 circuit board) in thermal contact with a heat sink (308 heat sink);  and DeGuiseppi1 discloses a lighting fixture comprising a carrier with a desiccant positioned in the internal space (22). Neither Helweg nor DeGuiseppi1 disclose or suggest in summary b. determining a size and shape of flexible carrier body with embedded desiccant having a capacity to absorb the amount of moisture over the predetermined time period; and c. installing the flexible carrier body with embedded desiccant in a structure affixed to a portion of the lighting fixture in the internal space of the lighting fixture such that the flexible carrier body with embedded desiccant is positioned in situ relative to a feature of the lighting fixture.
The remaining claims are allowable due to their dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875